Title: To Thomas Jefferson from Mary Barclay, 21 December 1807
From: Barclay, Mary
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Canton 21st—Dec 1807
                        
                        Presuming on the Friendship and Esteem you always professed for Mr Barclay, and the many proofs of it I have
                            received Myself, I should have addressed a few lines to You by My Son, that he might have the advantage of being known to
                            you, but My Illness prevented at his departure and till now, informing you of the Business he is gone on, in which I
                            doubted not your aid as far as it could Consistently be given—
                        It would be needless to mention to you the Circumstances which prevented this Claim from being brought
                            forward at an earlier period, as My total Seclusion from the world Since, and My Son’s extreme Youth at the time his
                            Fathers death, will account for this, as well as for his ignorance on many Subjects which may now be deemed important.—When I had the misfortune of losing My house by fire in the year 1795 Many papers of Consequence were destroyed with the
                            rest of My Property—I know not that any of them could have thrown any light on the Subject in view, but hope this will
                            not now prevent Congress from making some Compensation for Services they once acknowledged by a vote—That you will aid My
                            Son with your Advice is the motive that now impeles me to address
                            you—I flatter myself you will excuse the Liberty I have taken, & Believe that I remain with great respect &
                            Esteem 
                  Your Obt & Hm Servt
                        
                            Mary Barclay
                            
                        
                    